United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0728
Issued: October 21, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 13, 2020 appellant filed a timely appeal from a January 13, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 20-0728.
This case has previously been before the Board.1 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On October 14, 2008 appellant, then a 41-year-old part-time flex carrier, filed a notice of
traumatic injury claim (Form CA-1) alleging that she sustained neck and back injuries when a
truck backed into her parked postal vehicle on October 11, 2008, while in the performance of duty.
OWCP assigned the claim OWCP File No. xxxxxx712 and, by decision dated November 28, 2008,
accepted the claim for cervical and lumbar sprains. Appellant stopped work intermittently and
OWCP paid her wage-loss compensation on the supplemental rolls.
On November 10, 2011 appellant filed a second Form CA-1 alleging that her postal vehicle
was rear ended while she was stopped at a traffic light and she sustained a cervical injury on
1

Docket No. 18-1621 (issued August 23, 2019).

November 8, 2011, while in the performance of duty. OWCP assigned that claim, OWCP File No.
xxxxxx371, and by decision dated December 28, 2011, accepted it for cervical strain. Appellant
stopped work intermittently and OWCP paid her wage-loss compensation on the supplemental
rolls.
On December 13, 2017 appellant requested that the acceptance of her claims be expanded
to include consequential pinched nerves of the back and neck as causally related to her two prior
work-related motor vehicle accidents. She further requested that OWCP File Nos. xxxxxx712 and
xxxxxx371 be administratively combined.
In a letter dated January 17, 2018, OWCP notified appellant that OWCP File Nos.
xxxxxx712 and xxxxxx371 were administratively combined, with the former assigned as the
master file.
In a letter dated February 5, 2018, appellant again requested that OWCP expand the
acceptance of her claims to include the consequential conditions of lumbosacral radiculopathy,
lumbosacral spondylosis, and cervical radiculopathy.
By decision dated March 22, 2018, OWCP denied expansion of appellant’s claims to
include consequential conditions.
On April 23, 2018 appellant requested reconsideration and submitted additional evidence
in support of her claim.
By decision dated July 18, 2018, OWCP denied modification of the March 22, 2018
decision finding that the medical evidence of record was insufficient to establish that appellant’s
claimed consequential lumbosacral radiculopathy, lumbosacral spondylosis, and cervical
radiculopathy were causally related to her accepted October 11, 2008 and November 8, 2011
employment injuries.
On August 23, 2018 appellant filed an appeal before the Board.
By decision dated August 23, 2019, the Board affirmed the July 18 and March 22, 2018
OWCP decisions, finding that appellant had not met her burden of proof to establish consequential
lumbar and cervical conditions causally related to the accepted October 11, 2008 and November 8,
2011 employment injuries.
On December 24, 2019 appellant requested reconsideration of the August 23, 2019
decision and submitted additional medical evidence in support of her claim.2 The request was
dated December 12, 2019 and postmarked on December 21, 2019.

2

The record reflects that three separate OWCP decisions were also issued on August 23, 2019, which denied
appellant’s requests for authorization of medical procedures and denied her claim for a recurrence on
February 26, 2019. In a January 10, 2020 CA-110 telephone memorandum, the claims examiner requested that she
stipulate, which August 23, 2019 decision she was requesting reconsideration. Appellant clarified that she was
requesting reconsideration for the decision denying expansion of her claim for additional medical conditions, noting
that she had been diagnosed with a new condition.

2

By decision dated January 13, 2020, OWCP denied appellant’s request for reconsideration
of the merits of her claim finding that the request was untimely filed and failed to demonstrate
clear evidence of error. It noted that appellant’s December 24, 2019 reconsideration request was
not made within one year of the last merit decision on July 18, 2018.
The Board, having duly reviewed the record on appeal, finds that the case must be
remanded to OWCP for application of the appropriate standard of review because appellant’s
request for reconsideration was timely filed.3
A request for reconsideration must be received by OWCP within one year of the date of a
merit review of the claim, including any merit review by the Board.4 The last merit decision of
record was the Board’s August 23, 2019 decision affirming OWCP’s denial of her expansion
claim. As appellant’s reconsideration request was received on December 24, 2019, within one
year of the Board’s August 23, 2019 merit decision, the Board finds that the request was timely
filed.5
OWCP applied the clear evidence of error legal standard in reviewing appellant’s request
for reconsideration.6 This standard is the appropriate standard only for cases in which a
reconsideration request is untimely filed.7 Since OWCP erroneously reviewed the evidence
submitted by appellant in support of her reconsideration request under the clear evidence of error
standard, the Board will remand the case to OWCP for application of the standard for reviewing a
timely request for reconsideration as set forth at 20 C.F.R. § 10.606(b)(3).8
Thus, the Board finds that the case must be remanded for proper adjudication and
application of the appropriate standard of review, to be followed by an appropriate decision.

3

T.L., Docket No. 19-1110 (issued August 11, 2020).

4

R.T., Docket No. 20-0298 (issued August 6, 2020); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4(a) (February 2016).
5

S.H., Docket No. 18-1685 (issued August 15, 2019).

6

C.D., Docket No. 17-1074 (issued August 28, 2017); A.M., Docket No. 16-1250 (issued December 20, 2016).

7

See V.M., Docket No. 18-1184 (issued July 10, 2019); Donna M. Campbell, 55 ECAB 241 (2004).

8

P.J., Docket No. 19-0962 (issued December 30, 2019).

3

IT IS HEREBY ORDERED THAT the January 13, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: October 21, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

